Citation Nr: 1727773	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel







INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified at a travel board hearing in February 2016 before the undersigned. 

In June 2016, the Board remanded the issues of entitlement to service connection for a low back condition and for a left knee disorder. In October 2016, VA granted entitlement to service connection for left knee patellofemoral syndrome and the appeal of that issue is resolved. 

Following the October 2016 supplemental statement of the case, the Veteran submitted additional argument and evidence and asked the Board to consider his statement and use it to make a final decision. The Board considers this to be a waiver of RO jurisdiction. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current low back disorder is related to active duty or events therein. 





CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a low back disorder was incurred during active service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duty to notify and to assist is not required. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). Certain chronic diseases, including arthritis, may be presumed to be service-connected if manifest to a degree of 10 percent or more within one year after separation from active duty. 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Imaging studies dated in February 2016 show mild degenerative changes of the lumbosacral spine. While the Board acknowledges the September 2016 examiner's statement that the Veteran lacks a formal medical diagnosis of a back disorder other than "back pain," given the finding of degenerative changes in February 2016 the Board finds evidence of a low back disorder. 

A February 2016 statement from a VA nurse practitioner notes the Veteran suffers from chronic low back pain and that he reported this was related to physical training and carrying heavy equipment while in the military. This equipment weighed anywhere from 40-90 pounds. The nurse practitioner stated that it was at least as likely as not that his chronic low back pain may be related to his military service. 

The Veteran underwent a VA examination in September 2016. At that time, he reported that he injured his low back in a car accident while on active duty. The examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury. His rationale is summarized as follows:

The veteran does not have [service treatment record] support for his low back condition. The hiatus of thirteen years of non treatment is not supportive of a significant low back injury. Lack of insurance is certainly a consideration, but I think a prudent patient would have at least been willing to pay a copay for one consultation. 

His VA treatment was long enough after his military service to allow for occupational and non occupational injuries to cloud the causality issue. His alleged injury in an [motor vehicle accident] while in the military is not supported in the [service treatment records]. 

The Nurse Practitioner's medical opinion lacks any substance and is not acceptable. 

His current condition includes pain and an unremarkable physical examination with x-rays and MRI typical of wear and tear, although it cannot be conclusively ruled out that his degenerative spine changes may have been partially attributable if he indeed could substantiate an injury while in the military, which he has not. 

Regarding an in-service injury, the Veteran testified at the February 2016 hearing that his back problems began in boot camp when he fell on an obstacle course and twisted his ankle and back. He reported continued back problems at Camp Pendleton. He testified that he did not reinjure his back after service. He also reported that he went to school to be a fireman but could not handle the training. The Board finds that the appellant's report of participating in very physical activities while on active duty to be consistent with the nature of his duties as a Marine rifleman.

In an October 2016 statement, he reported that he had an office job which does not require any manual labor and he believed his current back problems were caused by his military service.

Service treatment records do not show complaints or treatment related to the back. They do, however, show he twisted his right ankle in October 1995 when he dropped from a slide for life in to a net. Additionally, a January 1998 record notes complaints of body trauma after he was involved in a roll over car accident. While specific complaints related to the low back were not documented, the Veteran is competent to report that he also experienced back pain at those times. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge). Weighing against the Veteran's statements is the fact that at separation, he denied having or having had recurrent back pain or any back injury. Notwithstanding, and considering his duties as a Marine rifleman, his reports of in-service back pain and/or injuries are considered credible. 

In considering nexus, the September 2016 VA examiner initially provided a negative opinion; however, he went on to state that it could not be ruled out that the degenerative spine changes may be partially related to service, if the Veteran could substantiate an in-service injury. As set forth, the Board finds evidence of in-service injury. The Board acknowledges that the statements relating the Veteran's current back problems to service are somewhat speculative. That is, both the nurse practitioner and the VA examiner use the term "may". Regardless, the Board finds the evidence is at least in equipoise and resolving reasonable doubt in his favor, service connection is warranted. See 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a low back disorder is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


